IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                      )
                                          )      No.76867-1-I
                     Respondent,

           v.                             )      DIVISION ONE

RONALD LEE BURKES,                        )      UNPUBLISHED OPINION
                                          )
                                          )
                     Appellant.           )      FILED: March 18, 2019


       PER CURIAM. Ronald Lee Burkes appeals the judgment and sentence entered on

May 17, 2017 following a conviction of robbery in the first degree, with a special

allegation that he. was armed with a firearm at the time of the crime. His court-appointed

attorney has filed a motion to withdraw on the ground that there is no basis for a good

faith argument on review. Pursuant to State v. Theobald, 78 Wash. 2d 184, 470 P.2d 188

(1970), and Anders v. California, 386 U.S. 738, 87S. Ct. 1396, 18 L. Ed. 2d 493 (1967),

the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. [2] A copy of counsel’s brief should be
      furnished the indigent and [3] time allowed him to raise any points that he
      chooses; [4] the court—not counsel—then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

Theobald, 78 Wash. 2d at 185 (quoting Anders, 386 U.S. at 744).

      This procedure has been followed. Burkes’s counsel on appeal filed a brief with

the motion to withdraw, and Burkes filed a supplemental brief.
No. 76867-1-112


       The material facts are accurately set forth in counsel’s brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the following

potential issues raised by counsel:

       1. Whether the traffic stop of Burkes’s car by police officers was pretextual, in

          violation of article 1, section 7 of the Washington State Constitution?

       2. Whether the trial court erred in twice denying defense motions to dismiss

          under CrR 8.3(b) based on two incidents of alleged mismanagement by the

          State?

       3. Whether the trial court committed prejudicial error in admitting call detail

          records as evidence of the location of Burkes’s cell phone around the time of

          the robbery?

      4. Whether the trial court committed prejudicial error in admitting cell phone

          records on the ground they were insufficiently authenticated?

      5. Whether reversal is required because the to-convict instruction was broader

          than the conduct identified in the charging language?

      6. Whether the prosecutor committed misconduct during closing argument by

          suggesting that no evidence supported Burkes’s theory of the case?

      7. Whether the trial court erred in denying Burkes’s request for an exceptional

          sentence below the standard range?

The court also considered the following issues raised by Burkes in his statement of

additional grounds for review:

       1. Whether there was sufficient evidence to charge and convict Burkes?
No. 76867-1-1/3


      2. Whether Burkes received ineffective assistance of counsel on the ground that

          defense counsel failed to notify the trial court that Burkes was legally

          permitted to carry a firearm?

      These issues are wholly frivolous. Counsel’s motion to withdraw is granted and

the appeal is dismissed.



                               For the court:




                                                   ~c•